PER CURIAM.
We have for review an order of the Circuit Court for Broward County, Florida, confirming an arbiter’s award of attorney’s fees.
We are of the opinion that the trial court erred in confirming as reasonable the attorney’s fees as awarded by the arbiter without having for its review a transcript of the proceedings before the arbiter on which the award of attorney’s fees was based. Therefore, we reverse and remand for further proceedings consistent with the views herein expressed.
Reversed and remanded.
WALDEN and CROSS, JJ., concur.
POULTON, TIMOTHY P., Associate Judge, dissents, with opinion.